Exhibit 10.1

Execution Version

THIRD OMNIBUS AMENDMENT

THIS THIRD OMNIBUS AMENDMENT (this “Amendment”) is entered into as of
January 25, 2013, by and among:

(i) GMF LEASING WAREHOUSE TRUST, a Delaware statutory trust (the “Issuer”);

(ii) AMERICREDIT FINANCIAL SERVICES, INC., a Delaware corporation
(“AmeriCredit”);

(iii) ACAR LEASING LTD., a Delaware statutory trust (the “Titling Trust”);

(iv) GMF LEASING LLC, a Delaware limited liability company (the “Depositor”);

(v) APGO TRUST, a Delaware statutory trust (the “Settlor”);

(vi) DEUTSCHE BANK AG, NEW YORK BRANCH (“Deutsche Bank”), as an Administrative
Agent (under the “Note Purchase Agreement” (as defined below)) and as Agent for
the DB Purchaser Group;

(vii) JPMORGAN CHASE BANK, N.A. (“JPMorgan”), as an Administrative Agent (under
the Note Purchase Agreement) and as Agent for the JPM Purchaser Group; and

(viii) WELLS FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo”), as Administrative
Agent (under the “Exchange Note Supplement” (as defined below)), Collateral
Agent, Indenture Trustee and 2011-A Exchange Noteholder.

Capitalized terms used herein and not defined herein shall have the meanings
given to such terms in Appendix 1 to the Exchange Note Supplement or, if not
defined therein, such terms shall have the meanings given to them in the Note
Purchase Agreement.

PRELIMINARY STATEMENTS

A. The Titling Trust, as Borrower, AmeriCredit, as Lender and Servicer, and
Wells Fargo, as Administrative Agent and Collateral Agent, are party to that
certain 2011-A Exchange Note Supplement to the Credit and Security Agreement,
dated as of January 31, 2011 (as amended, the “Exchange Note Supplement”).



--------------------------------------------------------------------------------

B. The Issuer, Deutsche Bank, as an Indenture Administrator, JPMorgan, as an
Indenture Administrator, AmeriCredit, as Servicer, and Wells Fargo, as Indenture
Trustee, are party to that certain Indenture, dated as of January 31, 2011 (as
amended, the “Indenture”).

C. The Issuer, AmeriCredit, as Servicer, the Depositor, as Seller, the financial
institutions party thereto, as Purchasers, the Agents party thereto, Deutsche
Bank, as an Administrative Agent, JPMorgan, as an Administrative Agent, and
Wells Fargo, as Indenture Trustee, are party to that certain note purchase
agreement, dated as of January 31, 2011 (as amended, the “Note Purchase
Agreement”).

D. The Titling Trust, AmeriCredit, as Servicer, the Settlor and Wells Fargo, as
Backup Servicer, Collateral Agent and Indenture Trustee, are party to that
certain 2011-A Servicing Supplement, dated as of January 31, 2011 (as amended,
the “Servicing Supplement” and together with the Exchange Note Supplement, the
Indenture and the Note Purchase Agreement, the “Agreements”).

Each of the parties hereto desires to amend each of the Agreements to which it
is a party on the terms and conditions set forth herein.

SECTION 1. Amendments to the Exchange Note Supplement. The Exchange Note
Supplement is hereby amended as follows:

1.01 Section 5.1(d) therein is amended and restated in its entirety as follows:

(d) to the 2011-A Exchange Noteholder, the amount, if any by which the amounts
that it is obligated to pay pursuant to Sections 8.03(a)(i) through (vii) of the
Indenture on such Payment Date (including, without limitation, for any Payment
Date that occurs on or after the occurrence of the Purchase Termination Date for
each Purchaser Group, all remaining amounts available until the Note Principal
Balance has been reduced to zero) exceed the amounts received by it pursuant to
clauses (b) and (c), above, on such Payment Date; and

SECTION 2. Amendments to Appendix 1 to the Exchange Note Supplement. Appendix 1
to the Exchange Note Supplement is hereby amended as follows:

2.01 The definition of “Commitment Termination Date” therein is amended and
restated in its entirety as follows:

“Commitment Termination Date” means, with respect to a Committed Purchaser,
May 25, 2014, as such date may be extended by such Committed Purchaser from time
to time in accordance with Section 2.2(c) of the Note Purchase Agreement.

 

2



--------------------------------------------------------------------------------

2.02 The definition of “Eligible Collateral Balance (Near-Prime)” therein is
amended and restated in its entirety as follows:

“Eligible Collateral Balance (Near-Prime)” means, on any date of determination,
the difference between (i) the sum of the Securitization Values of all Eligible
Collateral Assets for which the related 2011-A Lease Agreement is a Near-Prime
Lease Agreement minus (ii) the excess, if any, of (A) the sum of the
Securitization Values of all Eligible Collateral Assets for which the related
2011-A Lease Agreement is a Near-Prime Lease Agreement over (B) an amount equal
to (x) the Eligible Collateral Balance (Prime) as of such date of determination
divided by (y) 65% and multiplied by (z) 35%. For all purposes in this
definition, Securitization Values shall be calculated giving effect to any
Allocation or Reallocation since the last day of the immediately preceding
Collection Period.

2.03 The definition of “Eligible Collateral Balance (Sub-Prime)” therein is
amended and restated in its entirety as follows:

“Eligible Collateral Balance (Sub-Prime)” means, on any date of determination,
the positive difference, if any, between (i) the sum of the Securitization
Values of all Eligible Collateral Assets for which the related 2011-A Lease
Agreement is a Sub-Prime Lease Agreement minus (ii) the excess, if any, of
(A) the sum of the Securitization Values of all Eligible Collateral Assets for
which the related 2011-A Lease Agreement is a Sub-Prime Lease Agreement over
(B) an amount equal to (x) the sum of the Eligible Collateral Balance (Prime)
and the sum of the Securitization Values of all Eligible Collateral Assets for
which the related 2011-A Lease Agreement is a Near-Prime Lease Agreement, in
each case as of such date divided by (y) 87.5% and multiplied by (z) 12.5% minus
(iii) the excess, if any, of (A) assuming that Sub-Prime Lease Agreements having
an aggregate Securitization Value equal to the amount calculated pursuant to
clause (ii) were excluded from the 2011-A Designated Pool as of such date of
determination, the aggregate Securitization Value of the remaining Eligible
Collateral Assets relating to Sub-Prime Lease Agreements or Near-Prime Lease
Agreements as of such date of determination over (B) an amount equal to (x) the
Eligible Collateral Balance (Prime) as of such date divided by (y) 65% and
multiplied by (z) 35%. For all purposes in this definition, Securitization
Values shall be calculated giving effect to any Allocation or Reallocation since
the last day of the immediately preceding Collection Period.

2.04 The definition of “Excess GM Employee Concentration Amount” therein is
amended and restated in its entirety as follows:

“Excess GM Employee Concentration Amount” means, as of any date of
determination, an amount equal to the excess, if any, of (a) the aggregate
Securitization Value of the Eligible Collateral Assets relating to Lessees who
were employees of General Motors Company (at origination) as of the close of
business on the last day of the immediately preceding Collection Period (giving
effect to any Allocation or Reallocation since the last day of such Collection
Period) over (b) an amount equal to 15.0% of the Eligible Collateral Balance as
of such date (giving effect to any Allocation or Reallocation since the last day
of such Collection Period).

 

3



--------------------------------------------------------------------------------

2.05 The definition of “Excess Maturity Date Concentration Amount” therein is
amended and restated in its entirety as follows:

“Excess Maturity Date Concentration Amount” means, as of any date of
determination, an amount equal to the sum of the excesses (calculated for each
period of six (6) consecutive calendar months commencing with the six-month
period the first calendar month of which is the calendar month in which such
date of determination occurs and ending with the six-month period the last
calendar month of which includes the latest Maturity Date for any 2011-A Lease
Agreement as of such date of determination), if any, of (1) the aggregate
Securitization Value of the Eligible Collateral Assets that have Maturity Dates
occurring during the related six (6) consecutive calendar months as of the close
of business on the last day of the immediately preceding Collection Period
(giving effect to any Allocation or Reallocation since the last day of such
Collection Period) over (2) an amount equal to 40.0% of the Aggregate Eligible
Collateral Securitization Value as of such date (giving effect to any Allocation
or Reallocation since the last day of such Collection Period); provided, that if
on any date of determination an Excess Maturity Date Concentration Amount
exists.

2.06 The definition of “Excess Other State Concentration Amount” therein is
amended and restated in its entirety as follows:

“Excess Other State Concentration Amount” means, as of any date of
determination, an amount equal to the sum, with respect to each State, other
than the State One or State Two, of the excess, if any, of (a) the aggregate
Securitization Value of the Eligible Collateral Assets relating to Lessees
located in such State as of the close of business on the last day of the
immediately preceding Collection Period (giving effect to any Allocation or
Reallocation since the last day of such Collection Period) over (b) an amount
equal to 25.0% of the Eligible Collateral Balance as of such date (giving effect
to any Allocation or Reallocation since the last day of such Collection Period).

2.07 The definition of “Excess State One Concentration Amount” therein is
amended and restated in its entirety as follows:

“Excess State One Concentration Amount” means, as of any date of determination,
an amount equal to the excess, if any, of (a) the aggregate Securitization Value
of the Eligible Collateral Assets relating to Lessees located in State One as of
the close of business on the last day of the immediately preceding Collection
Period (giving effect to any Allocation or Reallocation since the last day of
such Collection Period) over (b) an amount equal to 40.0% of the Eligible
Collateral Balance as of such date (giving effect to any Release or Transfer
since the last day of such Collection Period).

 

4



--------------------------------------------------------------------------------

2.08 The definition of “Excess State Two Concentration Amount” therein is
amended and restated in its entirety as follows:

“Excess State Two Concentration Amount” means, as of any date of determination,
an amount equal to the excess, if any, of (a) the aggregate Securitization Value
of the Eligible Collateral Assets relating to Lessees located in State Two as of
the close of business on the last day of the immediately preceding Collection
Period (giving effect to any Allocation or Reallocation since the last day of
such Collection Period) over (b) an amount equal to 35.0% of the Eligible
Collateral Balance as of such date (giving effect to any Allocation or
Reallocation since the last day of such Collection Period).

2.09 The definition of “Excess SUV Concentration Amount” therein is amended and
restated in its entirety as follows:

“Excess SUV Concentration Amount” means, as of any date of determination, an
amount equal to the excess, if any, of (a) the aggregate Securitization Value of
the Eligible Collateral Assets relating to Leased Vehicles that are full-size
sport utility vehicles as of the close of business on the last day of the
immediately preceding Collection Period (giving effect to any Allocation or
Reallocation since the last day of such Collection Period) over (b) an amount
equal to 30.0% of the Eligible Collateral Balance as of such date (giving effect
to any Allocation or Reallocation since the last day of such Collection Period).

2.10 The definition of “Principal Payment Amount” therein is amended and
restated in its entirety as follows:

“Principal Payment Amount” means, for (a) any Payment Date prior to the Purchase
Termination Date for each Purchaser Group, prior to the occurrence and
continuance of an Event of Default, an amount equal to the excess, if any, of
(i) the Note Principal Balance on such Payment Date before giving effect to any
payments of principal on such Payment Date over (ii) the 2011-A Borrowing Base
on such Payment Date, (b) any Payment Date on or after the occurrence of the
Purchase Termination Date for each Purchaser Group, the amount available to make
payments on such Payment Date pursuant to Section 8.03(a)(iii) of the Indenture
(but not to exceed the Note Principal Balance as of such Payment Date) and
(c) after any acceleration of the Notes following the occurrence of an Event of
Default, the Note Principal Balance before giving effect to any payments of
principal on such Payment Date.

2.11 The definition of “Subservicer Event” therein is hereby deleted in its
entirety.

2.12 Section (iii) to Exhibit X therein is amended and restated in its entirety
as follows:

(iii) All requirements of applicable federal, state and local laws, and
regulations thereunder (including, without limitation, the Consumer Credit
Protection Act, its implementing regulations and all federal and state consumer
protection laws as they relate to lease origination and servicing) in respect of
the origination of the 2011-A Lease Agreement, have been complied with in all

 

5



--------------------------------------------------------------------------------

material respects, and the sale of the related 2011-A Leased Vehicle and the
providing of any physical damage, credit life and credit accident and health
insurance and any extended service contracts complied at the time it was
originated or made and now complies in all material respects with all applicable
legal requirements;

2.13 Section (ix) to Exhibit X therein is amended and restated in its entirety
as follows:

(ix) the related Lessee is a Person other than AmeriCredit, any Affiliate or
employee thereof or a Governmental Authority and the Lessee is located in and
has a billing address within the United States;

2.14 Section (xi) to Exhibit X therein is amended and restated in its entirety
as follows:

(xi) the 2011-A Lease Agreement requires the Lessee thereunder to maintain one
or more insurance policies (a) in an amount at least equal to the related 2011-A
Leased Vehicle’s maximum insurable value, less the applicable deductible,
(b) naming the Titling Trust (which may be accomplished by the use of a properly
registered “doing business as” name in the applicable jurisdiction) as loss
payee, and (c) insuring against loss and damage due to fire, theft,
transportation, collision and other risks generally covered by comprehensive and
collision coverage;

SECTION 3. Amendment to the Indenture. Section 2.11(l) of the Indenture is
amended and restated in its entirety as follows:

(l) None of the instruments, certificated securities or tangible chattel paper
that constitute or evidence the Indenture Collateral has any marks or notations
indicating that they have been pledged, assigned or otherwise conveyed to any
Person other than the Indenture Trustee or Collateral Agent, as applicable. All
Lease Agreements which are tangible chattel paper have been marked with a legend
substantially to the following effect (as such legend may be updated from time
to time): “All right, title, and interest in the forgoing loan or lease
agreement has been assigned to a financial institution as a secured party or in
its capacity as agent or collateral agent for secured parties in connection with
a credit facility. Alternatively, the foregoing loan or lease agreement may have
been assigned and pledged as collateral in connection with the issuance of
asset-backed securities by a special purpose subsidiary or trust formed for that
purpose. In such case, financing or registration statements will have been
filed, setting out interests to which any purported transfer of the foregoing
loan or lease agreement will be subject.”

SECTION 4. Amendments to the Note Purchase Agreement. The Note Purchase
Agreement is hereby amended as follows:

4.01 The definition of “Commitment Termination Date” in Section 1.1 therein is
amended and restated in its entirety as follows:

“Commitment Termination Date” shall mean, with respect to a Committed Purchaser,
May 25, 2014, as such date may be extended by such Committed Purchaser from time
to time in accordance with subsection 2.2(c) hereof.

 

6



--------------------------------------------------------------------------------

4.02 Section 5.1(f) therein is amended and restated in its entirety as follows:

(f) Each of the Servicer, the Seller and the Issuer, as applicable, will, at any
time and from time to time during regular business hours, on at least five
(5) Business Days’ (or if a Termination Event or event or condition which, with
the passage of time or the giving of notice, or both, would become a Termination
Event has occurred, one Business Day’s) notice to the Seller, the Servicer and
the Issuer, as the case may be, permit an Administrative Agent and each Agent,
or its agents or representatives, (i) to examine all books, records and
documents (including computer tapes and disks) in the possession or under the
control of the Seller, the Servicer or the Issuer, as the case may be, relating
to the 2011-A Lease Agreements and the related 2011-A Leased Vehicles, and
(ii) to visit the offices and properties of the Seller, the Servicer or the
Issuer, as applicable, for the purpose of examining such materials described in
clause (i) above. Any information obtained by an Administrative Agent or an
Agent pursuant to this subsection 5.1(f) shall be held in confidence by the
Administrative Agents or such Agent, as applicable, in accordance with the
provisions of Section 6.2 hereof, except that an Administrative Agent or such
Agent may disclose such information to any Purchaser which shall hold such
information in accordance with the provisions of Section 6.2 hereof. All costs
related to any visit and examination of the type contemplated by this
Section 5.1(f) will be borne either by the requesting Administrative Agent(s) or
Agent(s), as applicable, or, at any time that a Termination Event or any event
or condition which, with the passage of time or the giving of notice, or both,
would become a Termination Event has occurred and is continuing, by AmeriCredit;
provided, that any costs related to any such visit and examination that would
otherwise be borne by the requesting Administrative Agent(s) or Agent(s), as
applicable, will be borne by AmeriCredit so long as AmeriCredit has not
previously borne the cost of any visit, examination, audit or similar activity
pursuant to this Section 5.1(f), or Section 2.09(b) or Section 2.09(g) of the
Servicing Supplement during the calendar year in which the related visit and
examination commences;

4.03 Section 6.3 therein is amended and restated in its entirety as follows:

Covenants of Purchasers. Subject to the provisions of Section 8.1(c) hereof,
each Administrative Agent and each Agent and Purchaser, severally and with
respect to itself only, covenants and agrees that any Nonpublic Information (as
defined herein) obtained by it pursuant to this Agreement shall be held in
confidence (it being understood that documents provided to an Administrative
Agent or any Agent or Purchaser hereunder may in all cases be distributed to the
Administrative Agents or to any Agent or Purchaser) except that an
Administrative Agent or such Agent or Purchaser may disclose such information
(i) pursuant to the order of any court or administrative agency or in any
pending

 

7



--------------------------------------------------------------------------------

legal or administrative proceeding (whether or not having the force or effect of
law) provided that, unless prohibited by a Requirement of Law, such
Administrative Agent or such Agent or Purchaser shall provide prompt notice of
such order to the affected party, (ii) upon the request or demand of any
regulatory authority having or claiming jurisdiction over such Administrative
Agent or any Agent or Purchaser or any of its affiliates, (iii) as required by
applicable law, (iv) to the extent that such information becomes publicly
available other than by reason of improper disclosure by an Administrative Agent
or such Agent or Purchaser, (v) to its affiliates, officers, directors,
employees, legal counsel, independent auditors, accountants, advisors,
investors, potential investors, any nationally recognized statistical rating
organization (within the meaning of the Exchange Act) (an “NRSRO”) either (A) in
compliance with Rule 17g-5 under the Exchange Act (or any similar rule or
regulation in any relevant jurisdiction) or (B) in connection with the rating or
reaffirmation of the rating of the Commercial Paper Notes of a CP Conduit;
provided, that if any NRSRO requests any information with respect to the Issuer,
the Notes or the transactions contemplated by the Basic Documents that is beyond
the scope of what is customarily provided by an Administrative Agent, an Agent
or a Purchaser to an NRSRO in connection with the rating or reaffirmation of the
rating of the Commercial Paper Notes of a CP Conduit, an Administrative Agent,
an Agent or a Purchaser will, subject to the requirements of applicable law,
regulation or legal process, provide AmeriCredit with two (2) Business Days
advance notice of the disclosure of such information and will cooperate with
AmeriCredit in limiting the extent or effect of such disclosure, commercial
paper dealers, providers of surety, guaranty, credit or liquidity enhancement
(including the directors, officers and accountants of such surety, guaranty,
credit or liquidity enhancement provider), legal counsel of any of the foregoing
and other experts or agents who need to know such information and are informed
of the confidential nature of such information (provided that the Persons
permitted to make such disclosures under clauses (i), (ii) and (iii) of this
Section 6.2 shall also include credit or liquidity enhancers of a Purchaser),
(vi) for purposes of establishing a “due diligence” defense, (vii) which was
available to an Administrative Agent or such Agent or Purchaser on a
nonconfidential basis from a source other than the affected party, provided that
such source was not to the knowledge of such Administrative Agent or such Agent
or Purchaser bound by a confidentiality agreement with the affected party,
(viii) has been independently acquired or developed by an Administrative Agent
or such Agent or Purchaser without violating any of such Administrative Agent’s
or such Agent or Purchaser’s obligations under this Agreement, (ix) if such
disclosure has been approved in writing in advance by AmeriCredit (x) regarding
the existence of this Agreement, but not the financial terms thereof, or (xi) at
any time following the date three years after the date of this Agreement. No
disclosure pursuant to subsection (xi) shall be made if the confidential
information consists of non-public personal information, which shall include all
Personally Identifiable Financial Information (as defined herein) in any list,
description or other grouping of consumers/customers, and publicly available
information pertaining to them, that is derived using any Personally
Identifiable Financial Information that is not

 

8



--------------------------------------------------------------------------------

publicly available, and shall further include all Non-Public Personally
Identifiable Information as defined by federal regulations implementing the
Gramm-Leach-Bliley Act, as amended from time to time. “Personally Identifiable
Financial Information” means any information a consumer provides to a party in
order to obtain a financial product or service, any information a party
otherwise obtains about a consumer in connection with providing a financial
product or service to that consumer, and any information about consumer
resulting from any transaction involving a financial product or service between
a party and a consumer. Personally Identifiable Financial Information may
include, without limitation, a consumer’s first and last name, physical address,
zip code, e-mail address, phone number, Social Security number, birth date,
account number and any information that identifies, or when tied to the above
information may identify, a consumer. “Nonpublic Information” means all
confidential and/or proprietary oral, written, electronic or documentary
information regarding General Motors Financial Company, Inc. or any of its
Affiliates or the business of any such entity that is disclosed either in
connection with any party’s execution and delivery of this Agreement or during
the term of this Agreement, and that is either furnished or made available by
General Motors Financial Company, Inc. or any of its Affiliates to an
Administrative Agent or any Agent or a Purchaser pursuant to this Agreement,
including, but not limited to, marketing philosophy, techniques, and objectives;
advertising and promotional copy; competitive advantages and disadvantages;
financial results; technological developments; loan evaluation programs;
customer lists; account information, profiles and demographics; credit scoring
criteria, formulas and programs; research and development efforts; any investor,
financial, commercial, technical or scientific information (including, but not
limited to, patents, copyrights, trademarks, service marks, trade names and
dress, and applications relating to same, trade secrets, software, code,
inventions, know-how and similar information); any projections or forecasts
regarding any of the foregoing; and any and all other business information. An
Administrative Agent and each Agent and Purchaser acknowledge that monetary
damages standing alone might not be adequate to compensate General Motors
Financial Company, Inc. and its Affiliates in the event of an unauthorized
disclosure, misappropriation or misuse of the Nonpublic Information by an
Administrative Agent or each Agent or Purchaser. Accordingly, an Administrative
Agent and each Agent and Purchaser acknowledge that any such breach or
threatened breach of the terms of this Agreement might cause irreparable harm to
General Motors Financial Company, Inc. and its Affiliates and that, in addition
to any other remedies that may be available at law, in equity or otherwise,
General Motors Financial Company, Inc. and its Affiliates shall be entitled to
seek injunctive relief against the breach of this Agreement or the continuation
of any breach.

 

9



--------------------------------------------------------------------------------

4.04 Section 9.5 therein is amended and restated in its entirety as follows:

Replacement of Purchaser Groups.

(a) Notwithstanding anything to the contrary contained herein or in any other
Related Document, at any time that there are at least three (3) Committed
Purchasers hereunder, in the event that any Purchaser or Agent fails to give its
consent to any amendment, modification or termination of, or waiver under, any
Related Document (each, an “Action”), by the date specified by the Issuer or
AmeriCredit on behalf of the Issuer, for which (A) Agents, Noteholders and
Committed Purchasers representing at least half of the requisite percentage of
the Agents, Noteholders and Committed Purchasers necessary for such Action to be
approved have consented to such Action, and (B) the requisite percentage of the
Agents, Noteholders and Committed Purchasers necessary for such Action to be
approved have not consented to such Action (or provided written notice that they
intend to consent) (each, a “Non-Consenting Party”), then the Issuer or
AmeriCredit on behalf of the Issuer shall be permitted, upon not less than ten
(10) days’ prior written notice to the Administrative Agent, such Non-Consenting
Party and its related Agent, to (x)(1) elect to terminate the Commitment, if
any, of such Non-Consenting Party on the date specified in such termination
notice, and (2) prepay on the date of such termination the Aggregate Note
Balance of the Note held by or on behalf of such Non-Consenting Party’s
Purchaser Group and all accrued and unpaid interest thereon and all other
accrued and unpaid fees, expenses and other amounts payable to such
Non-Consenting Party and the Agents and Purchasers in its related Purchaser
Group under the Related Documents, or (y) elect to cause the Committed
Purchasers in such Non-Consenting Party’s Purchaser Group to assign (and such
Committed Purchasers shall assign) its Commitment to a replacement committed
purchaser (a “Replacement Committed Purchaser”) and terminate each other
Purchaser and Agent in such Purchaser Group.

(b) The Issuer (or AmeriCredit on its behalf) shall not be permitted to make an
election described in the foregoing clause (a) unless (i) no Default or Event of
Default shall have occurred and be continuing at the time of such election
(unless such Default or Event of Default would no longer be continuing after
giving effect to such election), (ii) in respect of an election described in
subclause (y) of the foregoing clause (a) only, on or prior to the effectiveness
of the applicable assignment, the Non-Consenting Party or its related Agent
shall have received payment by or on behalf of the related Replacement Committed
Purchaser of the Aggregate Note Balance of the Note held by or on behalf of such
Non-Consenting Party’s Purchaser Group and all accrued and unpaid interest
thereon and all other accrued and unpaid fees and expenses of such
Non-Consenting Party and the Agents and Purchasers in its related Purchaser
Group, and (iii) the Replacement Committed Purchaser shall have consented to the
applicable Action. Each Non-Consenting Party to be terminated under this
Section 9.5 hereby agrees to take, and to cause its related Purchaser Group to
take, all actions reasonably necessary or as an Administrative Agent may
reasonably request, at the expense of the Issuer, to permit a Replacement
Committed Purchaser (and the other Purchasers and Agent for such Replacement
Committed Purchaser’s Purchaser Group) to succeed to its rights and obligations
hereunder.

 

10



--------------------------------------------------------------------------------

SECTION 5. Amendments to the Servicing Supplement. The Servicing Supplement is
hereby amended as follows:

5.01 Section 2.05(b) therein is amended and restated in its entirety as follows:

(b) Upon discovery by the Trustee, the Servicer, the Owner Trustee, the
Indenture Trustee, an Indenture Administrative Agent or the Depositor that any
representation or warranty contained in an Officer’s Certificate delivered to
the Depositor and the Indenture Trustee pursuant to Section 2.11 was incorrect
in respect of any 2011-A Lease Agreement or the related 2011-A Leased Vehicle as
of the applicable Cutoff Date in a manner that materially adversely affects the
interest of the Issuer or the Noteholders in such 2011-A Lease Agreement or such
2011-A Leased Vehicle, the entity discovering such incorrectness (if other than
the Servicer) shall give prompt written notice to the Servicer. On or before the
Payment Date following the Collection Period in which the Servicer discovers or
is notified of such incorrectness, the Servicer shall cure in all material
respects the circumstance or condition with respect to which the representation
or warranty was incorrect as of the applicable Cutoff Date. If the Servicer does
not cure such circumstance or condition by such Deposit Date, the Servicer shall
cause the reallocation of the affected 2011-A Lease Agreement and the related
2011-A Leased Vehicle to the Lending Facility Pool by depositing to the 2011-A
Exchange Note Collection Account on such Deposit Date an amount equal to the
Reallocation Payment with respect to such 2011-A Lease Agreement and the related
2011-A Leased Vehicle. The Trustee will (i) notify the Servicer, AmeriCredit and
the Depositor, as soon as practicable and in any event within five Business Days
and in the manner set forth for providing notices hereunder, of all demands or
requests communicated (in writing or orally) to the Trustee for the reallocation
of any 2011-A Lease Agreement and the related 2011-A Leased Vehicle pursuant to
this clause (b), (ii) promptly upon request by the Servicer, AmeriCredit or the
Depositor, provide to them any other information reasonably requested to
facilitate compliance by them with Rule 15Ga-1 under the Exchange Act and Items
1104(e) and 1121(c) of Regulation AB, and (iii) if requested by the Servicer,
AmeriCredit or the Depositor, provide a written certification no later than
fifteen days following any calendar quarter or calendar year that the Trustee
has not received any reallocation demands for such period, or if reallocation
demands have been received during such period, that the Trustee has provided all
the information reasonably requested under clause (ii) above with respect to
such demands. In no event will the Trustee or the Issuer have any responsibility
or liability in connection with any filing required to be made by a securitizer
under the Exchange Act or Regulation AB.

5.02 Section 2.09(b) therein is amended and restated in its entirety as follows:

(b) The Servicer shall cause the Independent Accountants to deliver to the
Depositor, the Indenture Trustee, the Issuer Titling Trust and the Indenture
Administrative Agents (i) on or before the one hundred and eightieth (180th) day
following the 2011-A Closing Date and (ii) in each successive calendar year,

 

11



--------------------------------------------------------------------------------

beginning in 2012, by the anniversary of such date, with respect to the prior
calendar year (or such other period in the case of the first such report), a
report on the application of agreed upon procedures (such procedures to be
substantially similar to those set forth in the letter attached as Exhibit B),
which will include testing of and application of such procedures to the
applicable Subservicer, if any. All costs related to the preparation and
delivery of reports in accordance with this Section 2.9(b) will be borne jointly
by the Indenture Administrative Agents, or, if a Termination Event or any event
or condition which, with the passage of time or the giving of notice, or both,
would become a Termination Event has occurred and is continuing at the time that
such report is delivered, by AmeriCredit; provided, that, any costs related to
the preparation and delivery of any such report that would otherwise be borne by
the Indenture Administrative Agents will be borne by AmeriCredit so long as
AmeriCredit has not previously borne the cost of any visit, examination, audit
or similar activity pursuant to this Section 2.09(b), Section 2.09(g) hereof, or
Section 5.1(f) of the Note Purchase Agreement during the calendar year in which
the related report is delivered.

5.03 Section 2.09(g) therein is amended and restated in its entirety as follows:

(g) Once during each calendar year (commencing in 2011), at such times during
normal business hours as are reasonably convenient to the Issuer or the
Servicer, as the case may be, upon reasonable request of the Indenture
Administrative Agents (on behalf of the Purchasers) and providing at least
thirty (30) days prior written notice to the Issuer or the Servicer, as the case
may be, the Issuer or the Servicer, as the case may be, shall permit a firm of
nationally recognized independent certified public accountants (the “Audit
Firm”) to conduct, on behalf of the Indenture Administrative Agents, the Agents
and the Purchasers, audits or to visit and inspect any of the properties of the
Issuer or the Servicer where Records are located, as the case may be, to examine
the Records, internal controls and procedures maintained by the Issuer or the
Servicer, as the case may be, and take copies and extracts therefrom, to discuss
the Issuer’s or the Servicer’s, as the case may be, affairs with its officers
and employees (which employees, except after the occurrence and during the
continuation of a Servicer Default or an Event of Default, shall be designated
by the Issuer or the Servicer, as the case may be) and to perform certain agreed
upon procedures agreed upon by the Servicer and the Indenture Administrative
Agents. All costs related to audits, visits and inspections made in accordance
with this Section 2.9(g) will be borne jointly by the Indenture Administrative
Agents, or, if a Termination Event or any event or condition which, with the
passage of time or the giving of notice, or both, would become a Termination
Event has occurred and is continuing at the time that such audit, visit or
inspection is made, by AmeriCredit; provided, that, any costs related to any
such audit, visit or inspection that would otherwise be borne by the Indenture
Administrative Agents will be borne by AmeriCredit so long as AmeriCredit has
not previously borne the cost of any visit, examination, audit or similar
activity pursuant to this Section 2.09(g), Section 2.09(b) hereof, or
Section 5.1(f) of the Note Purchase Agreement during the calendar year in which
the audit, visit or inspection occurs; provided, further, that, after the
occurrence

 

12



--------------------------------------------------------------------------------

and during the continuation of an Event of Default, (x) the Audit Firm (acting
at the direction of the Indenture Administrative Agents) shall be permitted to
conduct an unlimited number of audits, visits or inspections during a calendar
year pursuant to this Section, (y) the Indenture Administrative Agents shall
only be required to provide five (5) days prior written notice to the Issuer or
the Servicer of any audit, visit or inspection pursuant to this Section and
(z) all audits, visits or inspections by the Audit Firm pursuant to this Section
shall be at the sole cost and expense of the Servicer (other than as explicitly
set forth in this Section). The Issuer or the Servicer, as the case may be,
hereby authorizes such officers and employees to discuss with the Audit Firm the
affairs of the Issuer or the Servicer, as the case may be. Reasonable fees,
costs and expenses incurred by or on behalf of the Purchasers in connection with
the foregoing actions by the Audit Firm and that are due to be paid for by the
Servicer in accordance with this Section, shall be reimbursed by the Servicer to
the Indenture Administrative Agents promptly upon receipt of a written invoice
therefor. Any audit provided for herein shall be conducted in accordance with
Issuer’s or the Servicer’s, as the case may be, rules respecting safety and
security on its premises and without materially disrupting operations. Nothing
in this Section shall affect the obligation of the Servicer to observe any
applicable law prohibiting the disclosure of information regarding the Lessees,
and the failure of the Servicer to provide access to information as a result of
such obligation shall not constitute a breach of this Section.

5.04 Section 2.14(a) therein is amended and restated in its entirety as follows:

(a) Until the date on which all Obligations are paid in full, the Servicer shall
not, without the prior written consent of the Required Noteholders, (i) appoint
any Subservicer other than Fiserv with respect to the 2011-A Designated Pool,
(ii) terminate the Fiserv Servicing Agreement with respect to the 2011-A
Designated Pool or (iii) make any amendments to the Fiserv Servicing Agreement
that would materially affect Fiserv’s obligations with respect to the 2011-A
Designated Pool. Notwithstanding the foregoing, no termination in whole or in
part or amendment of the Fiserv Servicing Agreement with respect to the 2011-A
Designated Pool shall require the prior written consent of the Required
Noteholders if the Servicer assumes the related duties formerly subject to the
Fiserv Servicing Agreement, provided, that the Servicer will provide prompt
written notice to the Indenture Administrative Agents, the Indenture Trustee and
the Backup Servicer of such assumption of duties. The Servicer shall enforce the
Fiserv Servicing Agreement for so long as such agreement is in effect.

SECTION 6. Noteholder and Committed Purchaser Consents. (i) Deutsche Bank AG and
JPMorgan, together as Holders of 100% of the Note Principal Balance of the
Outstanding Notes, hereby consent to this Amendment and pursuant to
Section 7.1(a) of the Exchange Note Supplement, hereby direct the Indenture
Trustee, as 2011-A Exchange Noteholder, to enter into and execute this Amendment
and (ii) Deutsche Bank Trust Company Americas and JPMorgan, together as
Committed Purchasers holding 100% of the Total Commitment, hereby consent to
this Amendment pursuant to Sections 2.2(c) and 9.1(a) of the Note Purchase
Agreement.

 

13



--------------------------------------------------------------------------------

SECTION 7. Effective Date. The parties to this Amendment, by executing and
delivering this Amendment, intend to amend the Exchange Note Supplement,
Appendix 1 to the Exchange Note Supplement, the Indenture, the Note Purchase
Agreement and the Servicing Supplement, on the terms and conditions set forth in
this Amendment, as of the date hereof.

SECTION 8. Covenants, Representation and Warranties of the Issuer, the
Depositor, the Titling Trust, AmeriCredit and the Settlor.

8.01 Upon the effectiveness of this Amendment, each of the Issuer, the
Depositor, the Titling Trust, AmeriCredit and the Settlor hereby (i) reaffirms
all covenants, representations and warranties made by it in the Agreements to
which it is a party to the extent the same are not amended hereby and
(ii) agrees that all such covenants, representations and warranties shall be
deemed to have been re-made as of the effective date of this Amendment.

8.02 Each of the Issuer, the Depositor, the Titling Trust, AmeriCredit and the
Settlor hereby represents and warrants that this Amendment constitutes its
legal, valid and binding obligation, enforceable against it in accordance with
its terms.

SECTION 9. Ratification. Each Agreement, as amended hereby, is hereby ratified,
approved and confirmed in all respects.

SECTION 10. Reference to and Effect on the Agreements.

10.01 Upon the effectiveness of this Amendment, (i) each reference in an
Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words of like
import shall mean and be a reference to such Agreement as amended hereby, and
(ii) each reference to an Agreement in any document, instrument or agreement
executed and/or delivered in connection therewith, shall mean and be a reference
to such Agreement as amended hereby.

10.02 Except as specifically amended above, the terms and conditions of each
Agreement and any other documents, instruments and agreements executed and/or
delivered in connection therewith, shall remain in full force and effect and are
hereby ratified and confirmed.

10.03 The execution, delivery and effectiveness of this Amendment shall not
operate as a waiver of any right, power or remedy of the Administrative Agent or
the Agents under any of the Agreements or any other document, instrument or
agreement executed in connection therewith, nor constitute a waiver of any
provision contained therein, in each case except as specifically set forth
herein.

SECTION 11. Execution in Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment by telecopier shall be effective as delivery of a manually executed
counterpart of this Amendment.

 

14



--------------------------------------------------------------------------------

SECTION 12. Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF NEW YORK
WITHOUT GIVING EFFECT TO OTHERWISE APPLICABLE PRINCIPLES OF CONFLICTS OF LAWS
(OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATION LAW).

SECTION 13. Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 14. Limitation of Liability of Owner Trustee. It is expressly understood
and agreed by the parties hereto that (a) this Amendment is executed and
delivered by Wilmington Trust Company, not individually or personally but solely
as (i) owner trustee of the Titling Trust, in the exercise of the powers and
authority conferred and vested in it under the Titling Trust Agreement,
(ii) owner trustee of the Issuer, in the exercise of the powers and authority
conferred and vested in it under the Issuer Trust Agreement, and (iii) owner
trustee of the Settlor, in the exercise of the powers and authority conferred
and vested in it under the trust agreement of the Settlor, (b) each of the
representations, undertakings and agreements herein made on the part of the
Titling Trust, the Settlor and the Issuer is made and intended not as personal
representations, undertakings and agreements by Wilmington Trust Company but is
made and intended for the purpose for binding only the Titling Trust, the
Settlor or the Issuer, as applicable, (c) nothing herein contained shall be
construed as creating any liability on Wilmington Trust Company, individually or
personally, to perform any covenant either express or implied contained herein,
all such liability, if any, being expressly waived by the parties hereto and any
Person claiming by, through or under the parties hereto, and (d) under no
circumstances shall Wilmington Trust Company be personally liable for the
payment of any indebtedness or expenses of the Titling Trust, the Settlor or the
Issuer or be liable for the breach or failure of any obligation, representation,
warranty or covenant made or undertaken by the Titling Trust, the Settlor or the
Issuer under this Amendment or the other related documents.

[Remainder of Page Intentionally Left Blank]

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective officers as of the date first above written.

 

GMF LEASING WAREHOUSE TRUST, as Issuer

By: Wilmington Trust Company, not in its

        individual capacity but solely as Owner Trustee

        on behalf of the Issuer

By:                                                                       
                           Name: Title:

AMERICREDIT FINANCIAL SERVICES, INC.,

as Lender and as Servicer

By:                                                                       
                           Name: Title: ACAR LEASING LTD., as Titling Trust and
as Borrower

By: Wilmington Trust Company, not in its

        individual capacity but solely as Owner Trustee

        on behalf of the Titling Trust

By:                                                                       
                           Name: Title: GMF LEASING LLC, as Seller
By:                                                                       
                           Name: Title:

[Signature Page to Third Omnibus Amendment to GMF 2011 Warehouse]



--------------------------------------------------------------------------------

APGO TRUST, as Settlor

By: Wilmington Trust Company, not in its

individual capacity but solely as Owner Trustee on

behalf of the Settlor

By:                                                                       
                           Name: Title: WELLS FARGO BANK, NATIONAL ASSOCIATION,
as Administrative Agent (under the Exchange Note Supplement), Collateral Agent,
Indenture Trustee, Backup Servicer and 2011-A Exchange Noteholder
By:                                                                       
                           Name: Title: DEUTSCHE BANK AG, NEW YORK BRANCH, as an
Administrative Agent (under the Note Purchase Agreement) and as Agent for the DB
Purchaser Group By:                             
                                                                     Name:
Title: By:                             
                                                                     Name:
Title: JPMORGAN CHASE BANK, N.A., as an Administrative Agent (under the Note
Purchase Agreement) and as Agent for the JPM Purchaser Group
By:                                                                       
                           Name: Title:

[Signature Page to Third Omnibus Amendment to GMF 2011 Warehouse]



--------------------------------------------------------------------------------

ACKNOWLEDGED AND AGREED TO:

DEUTSCHE BANK TRUST COMPANY AMERICAS,

as a Committed Purchaser

By:                                                                       
                                 Name: Title: By:                             
                                                                           Name:
Title:

JPMORGAN CHASE BANK, N.A.,

as a Committed Purchaser

By:                                                                       
                                 Name: Title:

CHARIOT FUNDING LLC,

successor by merger to Falcon Asset Securitization LLC,

as Conduit Purchaser

By: JPMorgan Chase Bank, N.A., as its Attorney-in-Fact
By:                                                                       
                                 Name: Title:

[Signature Page to Third Omnibus Amendment to GMF 2011 Warehouse]